983 F.2d 1067
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jeffrey J. MYERS, Petitioner-Appellant,v.David L. BAKER, Warden, Respondent-Appellee.
No. 92-3699.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1992.

Before KENNEDY and BATCHELDER, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Jeffrey J. Myers, a pro se Ohio state prisoner, appeals from the district court judgment denying his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Myers was convicted of aggravated arson following a jury trial and sentenced to ten to twenty-five years imprisonment.   His conviction was affirmed on direct appeal in the state courts.   In this petition for federal habeas relief, he raised eleven claims of error.   The district court rejected the arguments on their merits and denied the petition.


3
Upon review of the record, it is concluded that this petition was properly denied, as Myers received a fundamentally fair trial.   See Webster v. Rees, 729 F.2d 1078, 1079-80 (6th Cir.1984).   Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.